DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 7, 2020. Claims 1-7, 11-17 & 31-37 are pending. Claims 8-10, 18-30 & 38-50 have been canceled. Claims 4-7, 13-17 & 33-37 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 and September 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In regards to par 0085, the limitations “[a]lternatively or additionally, it may be desirable to cut away the outer corner of each tine to replace this cutting edge with two cutting edges that have higher inclination angles (e.g., as shown in FIG. 6A)” should apparently read --[a]lternatively or additionally, it may be desirable to cut away the outer corner of each tine to replace this cutting edge with two cutting edges that have higher inclination angles (e.g., as shown in FIG. 6B)-- as per fig. 6B of the instant disclosure.
In regards to par 0091, the limitations “[a]ngle 415 may be selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees)” should apparently read --[a]ngle 415 may be selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees)” as per fig. 10D of the instant disclosure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 10-11, the limitations “an angle…is not greater than forty-five degrees” render the claim indefinite since it is unclear what the metes and bound of the range are; for example, the claimed range includes the angle zero degree, which appears to be the antithesis of having an angle. 
In regards to claim 16, the limitations “a direction of each of the at least one bevel planes is not more than sixty degrees” render the claim indefinite since it is unclear what the metes and bound of the range are; for example, the claimed range includes the angle zero degree, which appears to be the antithesis of having an angle. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12, 15, 31-32 & 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guiles et al. (US 2016/0310159) (“Guiles” hereinafter).
In regards to claim 11, Guiles discloses a needle 100 comprising: 
an elongated body 102 extending along a longitudinal axis, the elongated body 102 comprising: 
a lumen extending therethrough, and 
a distal end  comprising at least two tines (104, 106), wherein a tip (110, 112) of each of the at least two tines (104, 106) is formed by an intersection of two cutting surfaces (111, 113) (see at least par 0025-0026, each of the cutting surfaces (i.e., 111, 113) lying in a respective bevel plane, and wherein at least one of the bevel planes intersects the needle 100 (see at least fig. 1A-B and par 0031-0032) (i.e., “[i]n some embodiments the narrow heel can be achieved with only one bevel per needle side,” see at least fig. 1C and par 0031).

    PNG
    media_image1.png
    296
    543
    media_image1.png
    Greyscale

 In regards to claim 12, Guiles discloses the needle 100 according to claim 11, wherein one of the cutting surfaces (111, 113) that intersects to form a first one of the at least two tines (104, 106) intersects one of the cutting surfaces that intersects to form a second one of the at least two tines (104, 106) (see at least figs. 1B).
	In regards to claim 15, Guiles discloses the needle 100 according to claim 11, wherein the at least two tines comprises four tines (see at least par 0034). 
In regards to claim 31, Guiles discloses a needle 100 comprising: 
an elongated body 102 extending along a longitudinal axis, the elongated body 102 comprising: 
a lumen extending therethrough, and a distal end comprising at least two tines (104, 106),
 
    PNG
    media_image1.png
    296
    543
    media_image1.png
    Greyscale

wherein each of the at least two tines (104, 106) includes at least one curved cutting surface (see at least fig. 1B) (i.e., “[i]n some embodiments the narrow heel can be achieved with only one bevel per needle side,” see at least fig. 1C and par 0031), and 
wherein, for the at least one curved cutting surface (111, 113) of each tine (104, 106), a first line that crosses and is tangent to the curved cutting surface (111, 113) has a first direction, and a second line that crosses and is tangent to the curved cutting surface has a second direction different from the first direction (see at least fig. 1B and par 0025-0026 & 0031-0032).  
In regards to claim 32, Guiles discloses the needle 100 according to claim 31, wherein a tip (110, 112) of each of the at least two tines (104, 106) is formed by an intersection of two cutting surfaces (111, 113), each of the cutting surfaces (111, 113) lying in a respective bevel plane (see at least par 0026 & 0032).
In regards to claim 36, Guiles discloses the needle 300 according to claim 31, wherein the at least two tines (104, 106) comprises four tines (see at least par 0034).  
In regards to claim 37, Guiles discloses the needle 100 according to claim 31, wherein each of the curved cutting surfaces (111, 113) extends continuously from a tip (110, 112) of a corresponding one of the at least two tines (104, 106) to an adjacent one of the curved cutting surfaces (111, 1113) (see at least figs. 1B-C).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serra et al. (WO 2016/084046) (“Serra” hereinafter).
In regards to claim 11, Serra discloses a needle 1 comprising: 
an elongated body 2 extending along a longitudinal axis, the elongated body 2 comprising: 
a lumen extending therethrough, and 

    PNG
    media_image2.png
    231
    583
    media_image2.png
    Greyscale

a distal end 3 comprising at least two tines 6, wherein a tip 4 of each of the at least two tines 6 is formed by an intersection of two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)), each of the cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)) lying in a respective bevel plane, and wherein at least one of the bevel planes intersects the needle 1 (see at least figs. 1 & 15).  
In regards to claim 12, Serra discloses the needle 1 according to claim 11, wherein one of the cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)) that intersects to form a first one of the at least two tines 6 intersects one of the cutting surfaces that intersects to form a second one of the at least two tines 6 (see at least figs. 1 & 15).
Claim(s) 11-12, 15, 31-32 & 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWeeney et al. (US 2016/0199047) (“McWeeney” hereinafter).
In regards to claim 11, McWeeney discloses a needle 300 comprising: 
an elongated body (202, 302) extending along a longitudinal axis, the elongated body (202, 302) comprising: 
a lumen 203 extending therethrough, and a distal end (204, 304) comprising at least two tines (206, 210; 306, 310, 310, 314),
 
    PNG
    media_image3.png
    191
    553
    media_image3.png
    Greyscale

wherein a tip (208, 212; 308, 312, 312, 316) of each of the at least two tines (206, 210; 306, 310, 310, 314) is formed by an intersection of two cutting surfaces (222; 318, 320, 322, 324), each of the cutting surfaces (222; 318, 320, 322, 324) lying in a respective bevel plane, and 
wherein at least one of the bevel planes intersects the needle 300 (see at least figs. 3-7 and par 0043-0053).  
In regards to claim 12, McWeeney discloses the needle 300 according to claim 11, wherein one of the cutting surfaces (222; 318, 320, 322, 324) that intersects to form a first one of the at least two tines (206, 210; 306, 310, 310, 314) intersects one of the cutting surfaces (222; 318, 320, 322, 324) that intersects to form a second one of the at least two tines (206, 210; 306, 310, 310, 314) (see at least figs. 3-7).
In regards to claim 15, McWeeney discloses the needle 300 according to claim 11, wherein the at least two tines (306, 310, 310, 314) comprises four tines (306, 310, 310, 314) (see at least fig. 7 and par 0053).  
In regards to claim 31, McWeeney discloses a needle 300 comprising: 
an elongated body (202, 302) extending along a longitudinal axis, the elongated body (202, 302) comprising: 
a lumen 203 extending therethrough, and a distal end (204, 304) comprising at least two tines (206, 210; 306, 310, 310, 314),

    PNG
    media_image3.png
    191
    553
    media_image3.png
    Greyscale
 
wherein each of the at least two tines (206, 210; 306, 310, 310, 314) includes at least one curved cutting surface, and 
wherein, for the at least one curved cutting surface of each tine, a first line that crosses and is tangent to the curved cutting surface has a first direction, and a second line that crosses and is tangent to the curved cutting surface has a second direction different from the first direction (see at least figs. 3-7 and par 0043-0053).  
In regards to claim 32, McWeeney discloses the needle 300 according to claim 31, wherein a tip (208, 212; 308, 312, 312, 316) of each of the at least two tines (206, 210; 306, 310, 310, 314) is formed by an intersection of two cutting surfaces (222; 318, 320, 322, 324), each of the cutting surfaces (222; 318, 320, 322, 324) lying in a respective bevel plane (see at least figs. 3-7).
In regards to claim 36, McWeeney discloses the needle 300 according to claim 31, wherein the at least two tines (306, 310, 310, 314) comprises four tines (306, 310, 310, 314) (see at least fig. 7 and par 0053).  
In regards to claim 37, McWeeney discloses the needle 300 according to claim 31, wherein each of the curved cutting surfaces (222; 318, 320, 322, 324) extends continuously from a tip (208, 212; 308, 312, 312, 316) of a corresponding one of the at least two tines (206, 210; 306, 310, 310, 314) to an adjacent one of the curved cutting surfaces (222; 318, 320, 322, 324) (see at least figs. 3-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-7, 13-14, 16-17 & 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiles et al. (US 2016/0310159) (“Guiles” hereinafter).
In regards to claim 1, Guiles discloses a needle 100 comprising: 
an elongated body 102 extending along a longitudinal axis, the elongated body 102 comprising: 
a lumen extending therethrough, and a distal end comprising at least two tines (104, 106), 
wherein a heel (114, 122) between adjacent ones of the at least two tines (104, 106) comprises an intersection of two cutting surfaces (111, 113), and
wherein each of the two cutting surfaces (111, 113) comprises a cutting edge having an inclination angle from about 10 degrees to about 18 degrees (see at least par 0025 & 0029) at each point between a first end of the cutting edge and a second end of the cutting edge (i.e., “[i]n some embodiments the narrow heel can be achieved with only one bevel per needle side,” see at least fig. 1C and par 0031), and 

    PNG
    media_image1.png
    296
    543
    media_image1.png
    Greyscale

wherein, for each of the two cutting surfaces (111, 113), an angle between the cutting surface (13, 14) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis (see at least par 0032).  
Guiles discloses the needle 100 essentially as claimed and discussed above and further discloses a needle 100 wherein each of the two cutting surfaces (111, 113) comprises a cutting edge having an inclination angle α of about 15 degrees at each point between a first end of the cutting edge and a second end of the cutting edge, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029).
However, Guiles does not expressly disclose a needle wherein each of the two cutting surfaces comprises a cutting edge having an inclination angle of at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as required by the claim.
Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Furthermore, Guiles discloses the invention essentially as claimed as discussed above and further discloses a needle 100 wherein, for each of the two cutting surfaces (111, 113), an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis (see at least par 0032).
However, Guiles does not expressly disclose that an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is not greater than forty-five degrees in a plane that includes the longitudinal axis as required by the claim.
Guiles discloses (see par 0032) that an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” and as such the angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges 111, 113 along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Guiles by making the angle between the cutting surface and an inner surface of the elongated body not greater than forty-five degrees in the plane that includes the longitudinal axis as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 3, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 1 and further discloses a needle 100 wherein each of the cutting edges (111, 113) has an average inclination angle α of about 15 degrees between the first end and the second end, , although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose an average inclination angle of at least fifty degrees between the first end and the second end as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 4, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 1 and further discloses a needle 100 wherein each of the two cutting edges (111, 113) has an inclination angle α of about 15 degrees along at least ninety percent of its entire length, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of the entire cutting edge length as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Guiles by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 5, Guiles discloses the invention essentially as claimed as discussed above in claim 1 and further discloses a needle 100 wherein a tip of each of the at least two tines (104, 106) comprises an intersection of two cutting edges (111, 113) that each have an inclination angle of at least forty-five degrees along its length (see at least par 0032). However, Guiles does not expressly disclose an inclination angle of at least forty-five degrees along its length as required by the claim. Guiles discloses (see par 0032) that an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” and as such the angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges 111, 113 along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Guiles by making the inclination angle of at least forty-five degrees along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 6, Guiles discloses the needle 100 according to claim 1, wherein one (12, 13) of the two cutting edges (111, 113) extends continuously to one of the adjacent ones of the at least two tines (104, 106), and the other (14, 15) of the two cutting edges (111, 113) extends continuously to the other of the adjacent ones of the at least two tines (104, 106) (see at least fig. 1A).  
In regards to claim 7, Guiles discloses the needle 100 according to claim 1, wherein one of the two cutting edges (111, 113) extends in a continuous curve to one of the adjacent ones of the at least two tines (104, 106), and the other of the two cutting edges (111, 113)) extends in a continuous curve to the other of the adjacent ones of the at least two tines (104, 106) (see at least fig. 1A).
 In regards to claim 13, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 11 and further discloses a needle 100 wherein each of the cutting surfaces has a cutting edge, and Page 4 of 773638566V.2Appl. No. Not Yet AssignedAttorney Docket No.: 103847-1189196Amdt. dated August 7, 2020Preliminary Amendmentwherein each of the cutting edges has an average inclination angle α of about 15 degrees, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose average inclination angle of at least fifty degrees as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle of at least fifty degrees as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle of at least fifty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 14, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 11 and further discloses a needle 100 wherein each of the cutting surfaces has a cutting edge, and wherein each of the cutting edges has an inclination angle α of about 15 degrees along at least ninety percent of its entire length, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Guiles by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 16, Serra discloses the needle 1 according to claim 11, that fails to explicitly teach a needle wherein a direction of each of the at least one bevel planes is not more than sixty degrees away from a tip formed by the corresponding cutting surface.  Guiles discloses the invention essentially as claimed as discussed above in claim 11 and further discloses a needle 100 wherein a direction of each of the at least one bevel planes is provided away from a tip formed by the corresponding cutting surface (see at least par 0032). However, Guiles does not expressly disclose a direction that is not more than sixty degrees away from a tip formed by the corresponding cutting surface as required by the claim. Guiles discloses (see par 0032) that an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” and as such the angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges 111, 113 along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Guiles by making the direction that is not more than sixty degrees away from a tip formed by the corresponding cutting surface as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 17, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 11 and further discloses a needle 100 wherein, for each of the tips of each of the at least two tines, an inclination angle α of a cutting edge between the tip and an outer wall of the elongated body 2 is about 15 degrees along at least ninety percent of its entire length, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Guiles by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 33, Guiles discloses the invention essentially as claimed as discussed above in claim 31 and further discloses a needle 100 wherein a tip of each of the at least two tines comprises an intersection of two cutting edges that each have an inclination angle of at least forty-five degrees along its length (see at least par 0032). However, Guiles does not expressly disclose an inclination angle of at least forty-five degrees along its length as required by the claim. Guiles discloses (see par 0032) that an angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” and as such the angle between the cutting surface (111, 113) and an inner surface of the elongated body 102 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges 111, 113 along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Guiles by making the inclination angle of at least forty-five degrees along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 34, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 31 and further discloses a needle 100 wherein each of the curved cutting surfaces (111, 113) has a cutting edge with an average inclination angle α of about 15 degrees, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose an average inclination angle of at least fifty degrees as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle of at least fifty degrees as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the average inclination angle of at least fifty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 35, Guiles discloses the needle 100 essentially as claimed and discussed above in claim 31 and further discloses a needle 100 wherein each of the curved cutting surfaces (111, 113) has a cutting edge with an inclination angle α of about 15 degrees along at least ninety percent of its entire length, although the angle α may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least par 0029). However, Guiles does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of the entire cutting edge length as required by the claim. Guiles discloses that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Guiles by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Guiles by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiles (US 2016/0310159) in view of Serra (WO 2016/084046).
Guiles discloses the needle 100 according to claim 1, that fails to explicitly teach a needle wherein each of the cutting edges is straight between the first end and the second end.  
However, Serra teaches that it is known to provide a needle 1 wherein each of the cutting edges is straight between the first end and the second end (see at least figs. 1 & 15 and pg. 4, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Guiles wherein each of the cutting edges is straight between the first end and the second end as taught by Serra in order to sharpen the heel of the needle by narrowing the cutting edges to a point or nearly a point at the heel so that the cutting edge continues to slicing the tissue as the needle is inserted and the force required to insert the needle into the tissue is decreased compared to needles without a sharpened heel (see at least par 0032 of Guiles).
Claim(s) 1-7, 13-14 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (WO 2016/084046) (“Serra” hereinafter).
In regards to claim 1, Serra discloses a needle 1 comprising: 
an elongated body 2 extending along a longitudinal axis, the elongated body 2 comprising: 
a lumen extending therethrough, and a distal end comprising at least two tines 6, 
wherein a heel 5 between adjacent ones of the at least two tines 6 comprises an intersection of two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)), and

    PNG
    media_image2.png
    231
    583
    media_image2.png
    Greyscale

wherein each of the two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)) comprises a cutting edge having an inclination angle from about 10 degrees to about 18 degrees (see at least par 0025 & 0029) at each point between a first end of the cutting edge and a second end of the cutting edge (see at least figs. 1 & 15), and 
wherein, for each of the two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)), an angle between the cutting surface (13, 14) and an inner surface of the elongated body 2 is provided in a plane that includes the longitudinal axis (see at least par 0032).  
Serra discloses the needle 1 essentially as claimed and discussed above and further discloses a needle 1 wherein each of the two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)) comprises a cutting edge having an inclination angle A’ ranging from 10 degrees to 20 degrees, more precisely from 12 degrees to 16 degrees (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4).
However, Serra does not expressly disclose a needle wherein each of the two cutting surfaces comprises a cutting edge having an inclination angle of at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as required by the claim.
The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Serra by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Furthermore, Serra discloses the invention essentially as claimed as discussed above and further discloses a needle 1 wherein, for each of the two cutting surfaces (i.e., cutting surface (12, 13) and cutting surface (14, 15)), an angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 is provided in a plane that includes the longitudinal axis (see at least par 0032).
However, Serra does not expressly disclose that an angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 is not greater than forty-five degrees in a plane that includes the longitudinal axis as required by the claim.
Serra discloses (see at least fig. 15) that an angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Serra by making the angle between the cutting surface and an inner surface of the elongated body 2 not greater than forty-five degrees in the plane that includes the longitudinal axis as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 2, Serra discloses the needle 1 according to claim 1, wherein each of the cutting edges is straight between the first end and the second end (see at least figs. 1 & 15).
In regards to claim 3, Serra discloses the needle 1 essentially as claimed and discussed above in claim 1 and further discloses a needle 1 wherein each of the cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) has an average inclination  angle A’ ranging from 10 degrees to 20 degrees, more precisely from 12 degrees to 16 degrees (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4). However, Serra does not expressly disclose an average inclination angle of at least fifty degrees between the first end and the second end as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Serra by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 4, Serra discloses the needle 1 essentially as claimed and discussed above in claim 1 and further discloses a needle 1 wherein each of the two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) has an inclination angle A’ ranging from 10 degrees to 20 degrees, more precisely from 12 degrees to 16 degrees along at least ninety percent of its entire length (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4). However, Serra does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of the entire cutting edge length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Serra by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 5, Serra discloses the invention essentially as claimed as discussed above in claim 1 and further discloses a needle 1 wherein a tip 4 of each of the at least two tines 6 comprises an intersection of two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) that each have an inclination angle along its length (see at least figs. 1 & 15). However, Serra does not expressly disclose an inclination angle of at least forty-five degrees along its length as required by the claim. Serra discloses (see at least fig. 15) that an angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Serra by making the inclination angle of at least forty-five degrees along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 6, Serra discloses the needle 1 according to claim 1, wherein one (12, 13) of the two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) extends continuously to one of the adjacent ones of the at least two tines 6, and the other (14, 15) of the two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) extends continuously to the other of the adjacent ones of the at least two tines 6 (see at least figs. 1 & 15).  
In regards to claim 7, Serra discloses the needle 1 according to claim 1, wherein one of the two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15)) extends in a continuous curve to one of the adjacent ones of the at least two tines 6, and the other of the two cutting edges (i.e., cutting surface (12, 13) and cutting surface (14, 15))) extends in a continuous curve to the other of the adjacent ones of the at least two tines 6 (see at least fig. 1A).
 In regards to claim 13, Serra discloses the needle 1 essentially as claimed and discussed above in claim 11 and further discloses a needle 1 wherein each of the cutting surfaces has a cutting edge, and Page 4 of 773638566V.2Appl. No. Not Yet AssignedAttorney Docket No.: 103847-1189196Amdt. dated August 7, 2020Preliminary Amendmentwherein each of the cutting edges has an average inclination angle A’ of about 15 degrees, although the angle A’ may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4). However, Serra does not expressly disclose average inclination angle of at least fifty degrees as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Serra by making the average inclination angle of at least fifty degrees as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the average inclination angle of at least fifty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 14, Serra discloses the needle 1 essentially as claimed and discussed above in claim 11 and further discloses a needle 1 wherein each of the cutting surfaces has a cutting edge, and wherein each of the cutting edges has an inclination angle A’ ranging from 10 degrees to 20 degrees, more precisely from 12 degrees to 16 degrees along at least ninety percent of its entire length (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4). However, Serra does not expressly disclose inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Serra by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 16, Serra discloses the needle 1 according to claim 11, that fails to explicitly teach a needle wherein a direction of each of the at least one bevel planes is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface.  Serra discloses the invention essentially as claimed as discussed above in claim 11 and further discloses a needle 1 wherein a direction of each of the at least one bevel planes is provided away from a tip 4 formed by the corresponding cutting surface (see at least par 0032). However, Serra does not expressly disclose a direction that is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface as required by the claim. Serra discloses (see at least fig. 15) that an angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (i.e., cutting surface (12, 13) and cutting surface (14, 15)) and an inner surface of the elongated body 2 is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of Serra by making the direction that is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 17, Serra discloses the needle 1 essentially as claimed and discussed above in claim 11 and further discloses a needle 1 wherein, for each of the tip 4s of each of the at least two tines, an inclination angle A’ of a cutting edge between the tip 4 and an outer wall of the elongated body 2 is about 15 degrees along at least ninety percent of its entire length, although the angle A’ may be larger or smaller than 15 degrees and may range from about 10 degrees to about 18 degrees (see at least figs. 1 & 15 and pg. 4, line 28 to pg. 5, line 4). However, Serra does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of Serra by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of Serra by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Claim(s) 1, 3-7, 13-14, 16-17 & 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McWeeney et al. (‘047).
 	In regards to claim 1, McWeeney discloses a needle 300 comprising: 
an elongated body (202, 302) extending along a longitudinal axis, the elongated body (202, 302) comprising: 
a lumen 203 extending therethrough, and a distal end comprising at least two tines (206, 210; 306, 310, 310, 314), 
wherein a heel between adjacent ones of the at least two tines (206, 210; 306, 310, 310, 314) comprises an intersection of two cutting surfaces (222; 318, 320, 322, 324), and
wherein each of the two cutting surfaces (222; 318, 320, 322, 324) comprises a cutting edge having an inclination angle from 5 degrees to 40 degrees (see at least par 0049-0050) at each point between a first end of the cutting edge and a second end of the cutting edge (see at least figs. 3-7), and 

    PNG
    media_image3.png
    191
    553
    media_image3.png
    Greyscale

wherein, for each of the two cutting surfaces (222; 318, 320, 322, 324), an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis (see at least figs. 5 & 7).  
McWeeney discloses the needle 300 essentially as claimed and discussed above and further discloses a needle 300 wherein each of the two cutting surfaces (222; 318, 320, 322, 324) comprises a cutting edge having an inclination angle (C, C’, D, D’) ranging from 5 degrees to 40 degrees (see at least figs. 3-7 and par 0049-0050).
However, McWeeney does not expressly disclose a needle wherein each of the two cutting surfaces comprises a cutting edge having an inclination angle of at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as required by the claim.
The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle be at least thirty degrees at each point between a first end of the cutting edge and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Furthermore, McWeeney discloses the invention essentially as claimed as discussed above and further discloses a needle 300 wherein, for each of the two cutting surfaces (222; 318, 320, 322, 324), an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis (see at least figs. 5 & 7).
However, McWeeney does not expressly disclose that an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is not greater than forty-five degrees in a plane that includes the longitudinal axis as required by the claim.
McWeeney discloses (see at least figs. 5 & 7) that an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of McWeeney by making the angle between the cutting surface and an inner surface of the elongated body (202, 302) not greater than forty-five degrees in the plane that includes the longitudinal axis as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 3, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 1 and further discloses a needle 300 wherein each of the cutting edges (222; 318, 320, 322, 324) has an average inclination  angle (C, C’, D, D’) ranging from 5 degrees to 40 degrees (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose an average inclination angle of at least fifty degrees between the first end and the second end as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle be at least fifty degrees between the first end and the second end and a second end of the cutting edge as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 4, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 1 and further discloses a needle 300 wherein each of the two cutting edges (222; 318, 320, 322, 324) has an inclination angle (C, C’, D, D’) ranging from 5 degrees to 40 degrees along at least ninety percent of its entire length (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of the entire cutting edge length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of McWeeney by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 5, McWeeney discloses the invention essentially as claimed as discussed above in claim 1 and further discloses a needle 300 wherein a tip 4 of each of the at least two tines (206, 210; 306, 310, 310, 314)  comprises an intersection of two cutting edges (222; 318, 320, 322, 324) that each have an inclination angle along its length (see at least figs. 3-7). However, McWeeney does not expressly disclose an inclination angle of at least forty-five degrees along its length as required by the claim. McWeeney discloses (see at least figs. 5 & 7) that an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of McWeeney by making the inclination angle of at least forty-five degrees along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 6, McWeeney discloses the needle 300 according to claim 1, wherein one (12, 13) of the two cutting edges (222; 318, 320, 322, 324) extends continuously to one of the adjacent ones of the at least two tines (206, 210; 306, 310, 310, 314) , and the other (14, 15) of the two cutting edges (222; 318, 320, 322, 324) extends continuously to the other of the adjacent ones of the at least two tines (206, 210; 306, 310, 310, 314)  (see at least figs. 3-7).  
In regards to claim 7, McWeeney discloses the needle 300 according to claim 1, wherein one of the two cutting edges (222; 318, 320, 322, 324) extends in a continuous curve to one of the adjacent ones of the at least two tines (206, 210; 306, 310, 310, 314) , and the other of the two cutting edges (222; 318, 320, 322, 324)) extends in a continuous curve to the other of the adjacent ones of the at least two tines (206, 210; 306, 310, 310, 314)  (see at least figs. 5 & 7).
 In regards to claim 13, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 11 and further discloses a needle 300 wherein each of the cutting surfaces has a cutting edge, and Page 4 of 773638566V.2Appl. No. Not Yet AssignedAttorney Docket No.: 103847-1189196Amdt. dated August 7, 2020Preliminary Amendmentwherein each of the cutting edges has an average inclination angle A’ of about 15 degrees, although the angle A’ may be larger or smaller than 15 degrees and may range from 5 degrees to 40 degrees (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose average inclination angle of at least fifty degrees as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle of at least fifty degrees as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle of at least fifty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 14, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 11 and further discloses a needle 300 wherein each of the cutting surfaces has a cutting edge, and wherein each of the cutting edges has an inclination angle (C, C’, D, D’) ranging from 5 degrees to 40 degrees along at least ninety percent of its entire length (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of McWeeney by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 16, McWeeney discloses the needle 300 according to claim 11, that fails to explicitly teach a needle wherein a direction of each of the at least one bevel planes is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface.  McWeeney discloses the invention essentially as claimed as discussed above in claim 11 and further discloses a needle 300 wherein a direction of each of the at least one bevel planes is provided away from a tip 4 formed by the corresponding cutting surface (see at least figs. 5 & 7). However, McWeeney does not expressly disclose a direction that is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface as required by the claim. McWeeney discloses (see at least figs. 5 & 7) that an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of McWeeney by making the direction that is not more than sixty degrees away from a tip 4 formed by the corresponding cutting surface as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 17, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 11 and further discloses a needle 300 wherein, for each of the tip 4s of each of the at least two tines, an inclination angle A’ of a cutting edge between the tip 4 and an outer wall of the elongated body (202, 302) is about 15 degrees along at least ninety percent of its entire length, although the angle A’ may be larger or smaller than 15 degrees and may range from 5 degrees to 40 degrees (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of its entire length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of McWeeney by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle of at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
In regards to claim 33, McWeeney discloses the invention essentially as claimed as discussed above in claim 31 and further discloses a needle 300 wherein a tip 4 of each of the at least two tines comprises an intersection of two cutting edges that each have an inclination angle along its length (see at least figs. 3-7). However, McWeeney does not expressly disclose an inclination angle of at least forty-five degrees along its length as required by the claim. McWeeney discloses (see at least figs. 5 & 7) that an angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) be provided in a plane that includes the longitudinal axis because doing so “enables the [needle] tube to pass through tissue with a lower force slicing motion” as is known in the art (see at least par 0032 of US 2016/0310159 to Guiles) and as such the angle between the cutting surface (222; 318, 320, 322, 324) and an inner surface of the elongated body (202, 302) is provided in a plane that includes the longitudinal axis of the needle is disclosed to be a result effective variable in that adding an additional bevel to the inner or outer wall surface of the needle or to both the inner and outer wall surface minimizes the force required to insert the needle into tissue such that the needle is able to slice tissue with the inner cutting edges along their length as the needle is inserted into tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the needle of McWeeney by making the inclination angle of at least forty-five degrees along its length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that an angle “may be” selected from any of the following ranges: from 10, 15, 20, 25, or 30 degrees to 60, 65, 70, 75, or 80 degrees (e.g., 20, 25, 30, 35, 40, 45, or 60 degrees) from 30-60 degrees is desirable (see specification at par 0090-0091).
In regards to claim 34, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 31 and further discloses a needle 300 wherein each of the curved cutting surfaces (222; 318, 320, 322, 324) has a cutting edge with an average inclination angle A’ of about 15 degrees, although the angle A’ may be larger or smaller than 15 degrees and may range from 5 degrees to 40 degrees (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose an average inclination angle of at least fifty degrees as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle of at least fifty degrees as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the average inclination angle of at least fifty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 35, McWeeney discloses the needle 300 essentially as claimed and discussed above in claim 31 and further discloses a needle 300 wherein each of the curved cutting surfaces (222; 318, 320, 322, 324) has a cutting edge with an inclination angle (C, C’, D, D’) ranging from 5 degrees to 40 degrees along at least ninety percent of its entire length (see at least figs. 3-7 and par 0049-0050). However, McWeeney does not expressly disclose an inclination angle of at least thirty degrees along at least ninety percent of the entire cutting edge length as required by the claim. The Office takes an official notice that it is known that an inclination (bevel) angle of a cutting edge of a distal tip of a biopsy needle between a first end of the cutting edge and a second end of the cutting edge determines the force required to insert the biopsy needle into the tissue and as such the angle of inclination of the cutting edge is disclosed to be a result effective variable in that the inclination angle of needle tip bevel determines the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation (see at least par 0035 of US 2016/0310159 to Guiles). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the two cutting edges of the needle of McWeeney by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as claimed in order to adapt the width and length of the bevel, which in turn determines the force required to pierce through tissue as well as the needle’s susceptibility to wear, bending or other deformation, to the type of tissue being cut as well as the desired lifetime of the needle. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the needle of McWeeney by making the inclination angle be at least thirty degrees along at least ninety percent of its entire length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, applicant places no criticality on the claimed range, indicating simply that typically an angle of from 30-60 degrees is desirable (see specification at par 0093).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791